DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/15/2021 has been entered. Claims 14-15 have been cancelled. Claims 1-13 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/14/2021.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, an engine controller configured to, in response to a power lever angle change indicative of a deceleration event, reduce fuel flow to the combustion system by the fuel metering unit, and to operate the first electric machine in a generator mode to reduce the HP spool rotational speed and engine core mass flow to avoid moving the HP spool down a constant speed line toward a weak extinction boundary of the combustor and increase an underfuelling margin of the combustor.  
Regarding independent claim 9, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, in response to a change of a power lever angle setting indicative of a deceleration event: reducing fuel flow to the combustion system by the fuel metering unit, and operating the first electric machine in a generator mode to reduce the 
	The closest prior art of record includes Smith (US 2019/0165708), which teaches a gas turbine engine for an aircraft and method, comprising first and second electrical machines coupled to high and low pressure spools respectively, wherein during deceleration, fuel flow to the combustion system is reduced and the first electrical machine is operated to increase the load on the HP spool, thus decreasing the speed of the HP spool. However, Smith is silent on using the steps of reducing the fuel flow and operating the first electrical machine in a generator mode to avoid moving the HP spool down a constant speed line towards a weak extinction boundary of the combustor and to increase an underfuelling margin of the combustor.  The operation of the first electrical machine in conjunction with the reduction in fuel in response to a change in power lever angle indicative of a deceleration event results in an instantaneous deceleration of the HP spool, and consequently an instantaneous reduction in mass flow through the combustor, increasing the underfuelling margin and permitting a greater degree of underfuelling.  Additional close prior art includes Thomassin (US 2016/0061053) which also teaches using an electrical machine coupled to a high pressure spool during engine transient conditions, including deceleration.  However, Thomassin is also silent on specific control of fuel flow reduction and electrical machine generator mode in response to a power lever angle indicative of a deceleration event to avoid the HP spool moving down a constant speed line towards a weak extinction boundary and to increase underfuelling margin (Thomassin only briefly and vaguely mentions an improvement of flameout margin).
Claims 2-8, 10-13 are allowable for the same reasons as claims 1 & 9, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741